Citation Nr: 1411922	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Charles D. Norton, Accredited Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in May 2013.  A transcript is included in the paper claims file.  The Veteran also testified before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript is included in the Virtual VA claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran had active service in the Republic of Vietnam during the Vietnam Era.

2.  A September 2010 private pathology report showed findings of adenocarcinoma of the prostate.


CONCLUSION OF LAW

The Veteran's prostate cancer is etiologically related to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below granting of the Veteran's claim for service connection for prostate cancer, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

Claim for Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002).

VA regulations provide that certain disorders, including prostate cancer, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).

Although service treatment records do not specifically confirm the Veteran's presence in Vietnam, the Veteran has provided credible evidence in the fomr of written statements, buddy statements, a personal letter dated in 1965, a newspaper interview dated in 1966, and hearing testimony indicating he set foot in country in Vietnam while serving aboard the USS Ticonderoga.  

Giving the benefit of the doubt to the Veteran, the record shows that he entered the land boarders of Vietnam during the Vietnam Era.  Consequently, he is presumed to have been exposed to herbicide agents.  

In view of the above, the Veteran's claimed prostate cancer shall be presumed to be service-connected even though there is no record of such disease during service if the prostate cancer has become manifest to a degree of 10 percent or more and there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(ii), (d)(1).

A private pathology report dated in September 2010 indicates a diagnosis of prostate cancer; thus, the manifestations of his prostate cancer are to a compensable degree.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  Furthermore, there is no affirmative evidence showing that the Veteran's prostate cancer was not incurred in service.

Accordingly, the Veteran's prostate cancer is presumed to be due to exposure to herbicides due to service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board concludes that service connection for prostate cancer is warranted.


ORDER

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure, is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


